Citation Nr: 1705562	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative joint disease of the lumbar spine.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1976 to February 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing in May 2015 and a copy of that transcript is of record.  

In a September 2015 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Remand (JMR), the Court vacated and remanded the appeal back to the Board for further development.  

Additionally, as noted in the JMR, the issue of entitlement to a TDIU has been reasonably raised by the record and the issues have been recharacterized as seen on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals private treatment records dated June 2014 to June 2015, the May 2015 Board hearing transcript, the July 2016 JMR and a November 2016 Appellant Brief.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2006 to August 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the JMR, the May 2012 and November 2014 VA examinations failed to properly address the criteria set forth in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Additionally, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing".  Correia v. McDonald, 28 Vet. App 158 (2016).  Therefore, a remand is necessary to afford the Veteran a new VA examination. 

Additionally, as noted above, the issue of entitlement to a TDIU has been reasonably raised by the record.  As noted in the JMR, there is some question as to whether the Veteran is currently employed and whether such employment would be considered marginal.  38 C.F.R. § 4.16 (2016).  As such, on remand, the Veteran's current employment status, income and the effects on his service-connected low back disability on his employment should be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim pursuant to 38 C.F.R. § 4.16(a).  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

2. Contact the Veteran and ask that he complete and sign VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative (if any) a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU due to the service-connected low back disability. 

Advise the Veteran and his representative (if any) that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his current employment with his fiancée, and that he should submit evidence, such as pay stubs, W2 Forms, tax return, etc., documenting marginal employment, if any, (past or prospective) relating to his business as a self-employed construction contractor that resulted in earned income that does (or did) not exceed the poverty threshold for one person.

3. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

4. Obtain VA treatment records dated August 2014 to the present.

5. Then, schedule the Veteran for a VA examination to determine to evaluate the severity of the service connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




